DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowability / Allowable Subject Matter
1. 	Claims 1-17 are allowed. 

2.	The following is an examiner's statement of reasons for allowance:
 
3. 	Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
in each of the plurality of magnetic sensors, for a correlation function between a magnetic field applied from the magnet and a value of the magnetic field detected by the magnetic sensor at a first temperature, the value detected by the magnetic sensor when the magnetic field applied from the magnet is 0 is set to be a first offset value
in each of the plurality of magnetic sensors, for a correlation function between a magnetic field applied from the magnet and a value of the magnetic field detected by the magnetic sensor at a second temperature, the value detected by the magnetic sensor when the magnetic field applied from the magnet is 0 is set to be a second offset value.

	Claims 2-17 are allowed due to the fact that they further limit and depend on claim 1.

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Voss (Pub. No.: US 2017 /0254672) teaches a “method for determining the position that a magnet has at a time of measurement relative to a row of sensors extending in a row direction, wherein the position of the magnet relative to the row of sensors can be changed in the direction of the row direction or in the direction parallel to the row direction, wherein the row of sensors has a first magnetic-
b)	Stark (Pub. No.: US 2015/0084619) teaches “a displacement sensor for contactlessly measuring a position of a magnet relative to a reference point. The displacement sensor comprises the magnet which can be displaced along a movement axis, a plurality of magnetic field sensors which are arranged in series and which are arranged parallel with the movement axis of the magnet and a calculation unit for forming a position signal which indicates the position of the magnet relative to the reference point. The plurality of magnetic field sensors which are arranged in series are arranged in such a manner that the displacement measurement ranges of adjacent magnetic field sensors overlap in an overlap range” (Abstract).
c)	BROWN (Pub. No.: US 2013/0328825) teaches that “The angular displacement can be correlated to magnetic field strength (measured in milli-Tesla, or MT, for example) detected by the linear Hall Effect sensor and any changes in the detected values can be associated with a change in a spatial relationship between the tablet device and the protective cover. The change in spatial relationship can include pivoting of the cover away or towards the tablet device” (Paragraph [0038]).
d)	SMITH (Pub. No.: US 2013/0328914) teaches that “the magnetic offset value can be used to deduce a relationship between the protective cover and the tablet device. An observed magnetic offset value can be correlated to a known tablet/cover configuration, such a magnetically attached, fully open configuration, fully closed configuration, or partially open configuration. In some case, it may be desirable to recalibrate the magnetic compass based upon the spatial relationship between the cover and the tablet device” (Paragraph [0036]).

5.	The prior art of record, alone or in combination, does not disclose or suggest the underlined limitations under the Reasons for Allowability title above.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims .

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867